   Fill in this information to identify the case:

Debtor 1                 Bettye Hardy Smiley
                         _____________________________________________________________________


Debtor 2                 _____________________________________________________________________
(Spouse, if filing)

                                        Southern District of Alabama
United States Bankruptcy Court for the: ______________________________________________________________________________________________________

             1403220
Case number __________________________



 Official Form 410S1
 Amended Notice of Mortgage Payment Change                                                                                                            12/15

 If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
 debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
 as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
 Name of creditor:                                                                                                            4
                                                                                                  Court claim no. (if known): _______________________
 Wells Fargo Bank, N.A.




                                                                                                  Date of payment change:
                                                                                                  Must be at least 21 days after date
                                                                                                  of this notice                           04/01/2019
                                                                                                                                           _____________


                                                                                                 New total payment:
                                                                                                                                            696.42
                                                                                                                                           $________________
                                                                                                 Principal, interest, and escrow, if any
 Last 4 digits of any number you use to
 identify the debtor’s account:                                     9 ____
                                                                   ____ 2 ____
                                                                           6 ____
                                                                               5

   Part 1:            Escrow Account Payment Adjustment

 1.        Will there be a change in the debtor’s escrow account payment?

              No
           
           ✔   Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
               for the change. If a statement is not attached, explain why:



                                          87.11                                                                                  87.75
               Current escrow payment: $ _________________                                                 New escrow payment: $ _________________

  Part 2:             Mortgage Payment Adjustment

 2.        Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
           variable-rate account?
           
           ✔   No
              Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
               attached, explain why:



               Current interest rate: __________________%                                      New interest rate: __________________%

               Current principal and interest payment: $ __________________                    New principal and interest payment: $ __________________

  Part 3:             Other Payment Change


      3.    Will there be a change in the debtor’s mortgage payment for a reason not listed above?
            ✔
                No
                Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                 (Court approval may be required before the payment change can take effect.)
               Reason for change:



                      Current mortgage payment: $ _________________                               New mortgage payment: $ _________________
 Official Form 410S1
                Case 14-03220                  Doc 33           FiledNotice of Mortgage Payment Change
                                                                       03/25/19       Entered 03/25/19 12:49:21                         Desc Main page 1
                                                                  Document           Page 1 of 7
                     Bettye Hardy Smiley                                                                      1403220
      Debtor 1       ________________________________________________________             Case number (if known) ______________________
                     First Name         Middle Name     Last Name




 Part 4:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 Check the appropriate box.

    
    ✔   I am the creditor.

       I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
 information, and reasonable belief.




     /s/Senique Moore
      ______________________________________________________________
      Signature
                                                                                      03/25/2019
                                                                                Date _______________




 Print:______________________________________________________________
        MOORE,SENIQUE                                                            VP Loan Documentation
                                                                                ____________________________________________________________
        First Name                Middle Name           Last Name               Title


 Company Wells Fargo Bank, N.A.
         ____________________________________________________________

 Address    MAC N9286-01Y
            _____________________________________________________________
            Number                    Street

            1000 Blue Gentian Road
            _____________________________________________________________
            Address 2

             Eagan                                   MN      55121-7700
            _____________________________________________________________
              City                                         State     ZIP Code



                     800-274-7025                                                NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone _________________________                                        ____________________________________________________________
                                                                                Email




Official Form 410S1                                       Notice of Mortgage Payment Change                                               page 2
         Case 14-03220                     Doc 33     Filed 03/25/19 Entered 03/25/19 12:49:21                          Desc Main
                                                        Document     Page 2 of 7
                      UNITED STATES BANKRUPTCY COURT
                                                      Southern District of Alabama


                                                  Chapter 13 No. 1403220
                                                  Judge: HENRY A. CALLAWAY

In re:
Bettye Hardy Smiley
                                         Debtor(s).

                                         CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before March 26, 2019 via filing with the US
Bankruptcy Court's CM ECF system and/or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid


Debtor:                            By U.S. Postal Service First Class Mail Postage Prepaid
                                   Bettye Hardy Smiley
                                   524 Hampton Road

                                   Selma AL 36701



                                   By U.S. Postal Service First Class Mail Postage Prepaid
                                   N/A




Debtor’s Attorney:                 By U.S. Postal Service First Class Mail Postage Prepaid
                                   T. Randolph Harrold
                                   Attorney
                                   Post Office Box 692

                                   Selma AL 36702


                                   By U.S. Postal Service First Class Mail Postage Prepaid
                                   N/A




Trustee:                           By U.S. Postal Service First Class Mail Postage Prepaid
                                   Daniel B. O'Brien
                                   Chapter 13 Trustee
                                   P.O. Box 1884

                                   Mobile AL 36633

                                                          _______________________________________________
                                                          /s/Senique Moore
                                                          VP Loan Documentation
           Case 14-03220         Doc 33       Filed 03/25/19 Entered 03/25/19 12:49:21                   Desc Main
                                                     Wells Fargo Bank,
                                                Document         PageN.A.
                                                                       3 of 7
                                                                           PERF
                                 Return Mail Operations                                    Escrow Review Statement
                                 PO Box 14547
                                                                                           For informational purposes only
                                 Des Moines, IA 50306-4547
                                                                                           Statement Date:                                February 11, 2019
                                                                                           Loan number:
                                                                                           Property address:
                                                                                                524 HAMPTON RD
                                                                                                SELMA AL 36701


                                                                                           Customer Service
                                                                                                 Online                           Telephone
                                                                                                 wellsfargo.com                   1-800-340-0473
          BETTYE H SMILEY
                                                                                                 Correspondence                   Hours of operation
          524 HAMPTON RD                                                                         PO Box 10335                     Mon - Fri 7 a.m. - 7 p.m. CT
          SELMA AL 36701-6727                                                                    Des Moines, IA 50306
                                                                                                 To learn more, go to:
                                                                                                 wellsfargo.com/escrow


                                                                                                    We accept telecommunications relay service calls



PLEASE NOTE: If you are presently seeking relief (or have previously been granted
relief) under the United States Bankruptcy Code, this statement is being sent to you
for informational purposes only. The summaries below are based on the terms of the
loan and are provided for informational purposes only.
These amounts are governed by the terms of the loan unless otherwise reduced by an
order of the bankruptcy court. Because the amounts billed for the escrow items can
change over time, we review the escrow account at least once per year to ensure there
will be enough money to make these payments. Once the review is complete, we send
the escrow review statement, also known as the escrow account disclosure statement.
                                                                                             The escrow account has a shortage of
Here's what we found:
     • Required Minimum Balance: The escrow account balance is projected to                               $115.49
        fall below the required minimum balance. This means there is a shortage.

     • Payments: As of the April 1, 2019 payment, the contractual portion of the
        escrow payment increases.



  Part 1 - Mortgage payment

       Option 1                  Pay the shortage amount over 12 months
                                  Previous payment through New payment beginning with
                                  03/01/2019 payment date   the 04/01/2019 payment
                                                                                                Option 1: No action required
 Principal and/or interest                  $608.67                   $608.67

 Escrow payment                               $87.11                   $97.37               Starting April 1, 2019 the new contractual
 Total payment amount
                                                                                            payment amount will be $706.04
                                           $695.78                  $706.04

       Option 2                  Pay the shortage amount of $115.49
                                  Previous payment through New payment beginning with
                                  03/01/2019 payment date   the 04/01/2019 payment
                                                                                                Option 2: Pay shortage in full
 Principal and/or interest                  $608.67                   $608.67

 Escrow payment                               $87.11                   $87.75               Starting April 1, 2019 the new contractual
 Total payment amount                                                                       payment amount will be $696.42
                                           $695.78                  $696.42




                                                       See Page 2 for additional details.


                                        Note: If you are presently seeking relief (or have previously been granted relief) under the United
                                        States Bankruptcy Code, this coupon is being provided for informational purposes only. If your
                                        Chapter 13 plan calls for your Chapter 13 Trustee to make the on-going post-petition mortgage
                                        payments, please contact your attorney or the Trustee’s office before directly sending any
                                        amounts relating to this escrow shortage

                                                                  If you choose to pay the shortage in full as referenced in Option 2, detach this coupon
                                                                  and mail it along with a check for $115.49 to the address that appears on this coupon.
  BETTYE H SMILEY
                                                                  This payment must be received no later than April 1, 2019.


              Wells Fargo Home Mortgage
              PO Box 51120
              Los Angeles, CA 90051-5420




        708
          Case 14-03220                0 103302Filed
                                       Doc      00069578
                                                     03/25/1900069642   00081127
                                                               Entered 03/25/19    00011549
                                                                                12:49:21 Desc6Main
                                                 Document      Page 4 of 7
                                                                                                                                                Page 2 of 3
                                                                                                                         Loan Number:


     Part 2 - Payment calculations
You have a shortage of $115.49. For the past review period, the projected amount of your escrow items was $1,053.00. For the coming year, the
projected amount to be paid from your escrow is $1,053.00.

How was the escrow payment calculated?
To determine the escrow payment, we add the projected escrow items to be paid over the next 12 months. We base these projected amounts on any
escrow items that may have been paid in the past and any future anticipated payments to be made. We then divide the amounts by 12 payments to
determine the escrow amount.

The chart below includes any actual escrow disbursements as well as any shortage that may have been identified for the past three analysis periods up
through the date of the analysis.



Escrow comparison

                                                                                                                                          New monthly
                                      04/16 - 03/17     04/17 - 03/18        04/18 - 02/19    04/19 - 03/20
                                                                                                                        # of                escrow
                                        (Actual)          (Actual)             (Actual)        (Projected)
                                                                                                                       months               amount

Property taxes                                 $0.00             $0.00              $0.00           $0.00       ÷         12        =            $0.00
Property insurance                         $1,014.00           $987.00           $1,053.00       $1,053.00      ÷         12        =           $87.75
Total taxes and insurance                  $1,014.00           $987.00           $1,053.00       $1,053.00      ÷         12        =          $87.75
Escrow shortage                              $105.54            $29.78              $58.31        $115.49       ÷         12        =            $9.62**

Total escrow                                $1,119.54         $1,016.78           $1,111.31      $1,168.49      ÷         12        =           $97.37


**
    This amount is added to the payment if Option 1 on page 1 is selected.


Projected escrow account activity over the next 12 months
To determine if there will be a shortage or overage in the account, we calculate whether the amount of the lowest projected escrow balance will be
greater or less than the required minimum balance. This is determined by subtracting the required minimum balance from the lowest projected
balance. If the outcome is positive, there is an overage. If it is negative, there is a shortage. The calculation is below:


                                                                                                     (Calculated in Part 3 - Escrow account projections
Lowest projected escrow balance August, 2019                                         $60.01          table)

Minimum balance for the escrow account†                                 -           $175.50          (Calculated as: $87.75 X 2 months)


Escrow shortage                                                        =           -$115.49


†
 The minimum balance includes a cash reserve to help cover any increase in taxes and/or insurance. To calculate the cash reserve for the escrow
account, we add the yearly escrow payments, and divide by 12. We take this amount and multiply it by 2 as allowed by state laws and/or the mortgage
contract to determine the cash reserve.




             Case 14-03220              Doc 33          Filed 03/25/19 Entered 03/25/19 12:49:21                             Desc Main
                                                          Document     Page 5 of 7
                                                                                                                                                            Page 3 of 3
                                                                                                                                Loan Number:



  Part 3 - Escrow account projections
Escrow account projections from April, 2019 to March, 2020
                                           What we
               Payments to                 expect to                                                                   Projected escrow        Balance required
Date             escrow                     pay out          Description                                                   balance              in the account
Mar 2019                                                     Starting balance                                                 $674.26                     $789.75
Apr 2019                $87.75                   $0.00                                                                        $762.01                     $877.50
May 2019                $87.75                   $0.00                                                                        $849.76                     $965.25
Jun 2019                $87.75                   $0.00                                                                        $937.51                    $1,053.00
Jul 2019                $87.75                   $0.00                                                                       $1,025.26                   $1,140.75
Aug 2019                $87.75                $1,053.00      STATE FARM INS                                                   $60.01                      $175.50
Sep 2019                $87.75                   $0.00                                                                        $147.76                     $263.25
Oct 2019                $87.75                   $0.00                                                                        $235.51                     $351.00
Nov 2019                $87.75                   $0.00                                                                        $323.26                     $438.75
Dec 2019                $87.75                   $0.00                                                                        $411.01                     $526.50
Jan 2020                $87.75                   $0.00                                                                        $498.76                     $614.25
Feb 2020                $87.75                   $0.00                                                                        $586.51                     $702.00
Mar 2020                $87.75                   $0.00                                                                        $674.26                     $789.75

Totals             $1,053.00                  $1,053.00



  Part 4 - Escrow account history
Escrow account activity from April, 2018 to March, 2019
                        Deposits to escrow                     Payments from escrow                                                      Escrow balance
   Date        Actual      Projected Difference            Actual   Projected Difference               Description           Actual         Projected Difference
Apr 2018                                                                                            Starting Balance           $671.94        $740.25          -$68.31
Apr 2018          $87.11          $82.25        $4.86         $0.00             $0.00      $0.00                               $759.05        $822.50         -$63.45

May 2018         $10.00           $82.25       -$72.25        $0.00             $0.00      $0.00                               $769.05        $904.75         -$135.70

Jun 2018          $0.00           $82.25      -$82.25         $0.00             $0.00      $0.00                               $769.05        $987.00         -$217.95

Jul 2018          $87.11          $82.25        $4.86      $1,053.00            $0.00   $1,053.00   STATE FARM INS            -$196.84       $1,069.25      -$1,266.09

Aug 2018          $87.11          $82.25        $4.86         $0.00        $987.00      -$987.00    STATE FARM INS            -$109.73        $164.50        -$274.23

Sep 2018          $87.11          $82.25        $4.86         $0.00             $0.00      $0.00                               -$22.62        $246.75        -$269.37

Oct 2018          $87.11          $82.25        $4.86         $0.00             $0.00      $0.00                                $64.49        $329.00         -$264.51

Nov 2018          $87.11          $82.25        $4.86         $0.00             $0.00      $0.00                               $151.60         $411.25       -$259.65

Dec 2018        $174.22           $82.25       $91.97         $0.00             $0.00      $0.00                               $325.82        $493.50         -$167.68

Jan 2019          $0.00           $82.25      -$82.25         $0.00             $0.00      $0.00                               $325.82        $575.75        -$249.93

Feb 2019        $261.33           $82.25      $179.08         $0.00             $0.00      $0.00                               $587.15        $658.00         -$70.85
(estimate)

Mar 2019          $87.11          $82.25        $4.86         $0.00             $0.00      $0.00                               $674.26        $740.25         -$65.99
(estimate)

Totals         $1,055.32         $987.00       $68.32      $1,053.00       $987.00        $66.00




Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. ©2018 Wells Fargo Bank, N.A. All rights
reserved. NMLSR ID 399801 4/18

             Case 14-03220                 Doc 33         Filed 03/25/19 Entered 03/25/19 12:49:21                                    Desc Main
                                                            Document     Page 6 of 7
Case 14-03220   Doc 33   Filed 03/25/19 Entered 03/25/19 12:49:21   Desc Main
                           Document     Page 7 of 7
